             Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

JOANNA CASTRO,                                      §
PLAINTIFF                                           §
                                                    §
        V.                                          §               CIVIL NO. 5:18-CV-00312-DAE
                                                    §
ALBERT SALINAS,                                     §
DEFENDANT                                           §



               DEFENDANTS' FIRST AMENDED ORIGINAL ANSWER TO
                   PLAINTIFF'S SECOND AMENDED COMPLAINT


TO THE HONORABLE U.S. DISTRICT COURT:

        COMES NOW Defendants ALBERT SALINAS ("Salinas"), RENE VALEN CIANO

("Valenciano"), and THE CITY OF OLMOS PARK ("City") (collectively referred to herein

as "Defendants"), and pursuant to Rule 8 of the Federal Rules of Civil Procedure files this First

Amended Original Answer with affirmative defenses to Plaintiff JOANNA CASTRO's Second

Amended Original Complaint [Dkt. 17] as follows:

                     I.   ANSWER SUBJECT TO MOTION TO DISMISS

1.      Defendants reasserting and not waiving its claims of jurisdiction, immunity, and other

claims raised and defenses set forth in Defendants' Motion to Dismiss Plaintiff's Second Amended

Complaint, now file this Original Answer subject to Defendants' Fed. R. Civ. P. 12(b) (1), (6)

motion to dismiss that has been filed in this cause.

                                II. ADMISSIONS AND DENIALS

2.      Subject to and without waiving the defenses set forth elsewhere in this Original Answer,

Defendants deny each and every allegation contained in Plaintiff's Second Amended Complaint

pursuant to Fed. R. Civ. P. 8(b), except those expressly admitted herein. Defendants are not

Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint           Page I
           Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 2 of 12




consenting to trial of any matters which may be dismissed by the Court simply by admitting or

denying those matters herein.

                                             Introduction

3.     Defendants admit the first sentence in this section, but clarifies that since Plaintiff informed

Defendants' counsel she was filing her amended pleading on December 19, 2018, Defendants'

counsel had no objection because Plaintiff was filing within the Scheduling Order deadline of

December 19, 2018, to amend pleadings.

4.     Defendants admit to the second paragraph in this section that Plaintiff is asserting a

violation of Plaintiffs civil rights pursuant to 42 U.S.C. §1983, 42 U.S.C. §1988, and the United

States Constitution claiming the intentional violation of Plaintiffs First Amendment right to film

police in public and retaliation against Plaintiff for exercising said right and Defendants' alleged

use of excessive force against Plaintiff, but denies Plaintiff is entitled to the requested relief.

Defendants admit that Plaintiff is seeking damages from Defendants for the deprivation of

Plaintiffs First, Fourth, and Fourteenth Amendment rights under the United States Constitution,

but denies Plaintiff is entitled to damages. Defendants admit Plaintiff is seeking declaratory relief

pursuant to 28 U.S.C. §2201, because Defendants allegedly violated Plaintiffs rights arising under

the Constitution, but denies that Plaintiff is entitled to the requested relief. Defendants deny all

remaining allegations set forth in this second paragraph of this section.

5.      Defendants admit to the third paragraph in this section that Plaintiff filed her Original

Complaint on April 6, 2018 [Dkt. 1] and that in her Original and First Amended Complaint,

Plaintiff only named Salinas as a Defendant in the case [Dkt. Nos. 1 & 4]. Defendants deny all

the remaining allegations set forth in this third paragraph of this section.




Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint                 Page 2
           Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 3 of 12




                                        Jurisdiction and Venue

6.     Defendants deny the allegations in Paragraph 1.

                                                Plaintiff

7.     Defendants Jack knowledge or information sufficient to form a belief about the truth of the

allegations set forth in Paragraph 2.

                                              Defendant

8.     Defendants admit that Plaintiff sued an "Albert Salinas" in her Original and First Amended

Complaint. Defendants admit that Defendant Salinas' badge number is 341 and he is a police

officer with the Olmos Park Police Department. Defendants admit that during the time which is

the basis of Plaintiffs lawsuit, Defendant, Salinas was acting under color of Jaw. Defendants

admit that Defendant Salinas' counsel filed Motions to Dismiss Plaintiffs Original and First

Amended Complaints pursuant to FRCP 12 (b )( 6). Defendants deny the remaining allegations set

forth in Paragraph 3.

9.      Defendants admit that Rene Valenciana is the Chief of the City of Olmos Park Police

Department and acted under color oflaw. Defendants Jack knowledge or information sufficient to

form a belief about the truth of the remaining allegations set forth in Paragraph 4.

10.     Defendants admit that the City of Olmos Park is a local governmental entity defined by

Texas Government Code §554.001 (2) (B). Defendants Jack knowledge or information sufficient

to form a belief about the truth of the remaining allegations set forth in Paragraph 5.

                                          Statement of Facts

11.     Defendants admit that on the night of the incident on February 20, 2018, Plaintiff carried

two cameras and was not carrying a gun. Defendants deny Plaintiff did not initiate contact with

Defendant Salinas or kept her distance from the area of the arrest. Defendants Jack knowledge or



Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint             Page 3
            Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 4 of 12




information sufficient to form a belief about the truth of the remaining allegations set forth in

Paragraph 6.

12.     Defendants admit that Plaintiff filmed Jack Miller. Defendants deny the remaining

allegations set forth in Paragraph 7.

13.     Defendants deny all the allegations as set forth in Paragraph 8.

14.     Defendants lack knowledge or information sufficient to form a belief about the truth of the

number of people allegedly behind Plaintiff. Defendants deny the remaining allegations set forth

in Paragraph 9.

I 5.    Defendants deny all the allegations set forth in Paragraph I 0.

16.     Defendants deny all the allegations set forth in Paragraph 11.

17.     Defendants deny all the allegations set forth in Paragraph 12.

18.     Defendants admit that Salinas did not detain Plaintiff and Salinas assisted the other officer

in the arrest of Mr. Miller. Defendant deny the remaining allegations set forth in Paragraph 13.

19.     Defendants deny all the allegations set forth in Paragraph 14.

20.     Defendants lack knowledge or information sufficient to form a belief about the truth of

Plaintiff's alleged bruise and when she learned of her misdemeanor offense as set forth in

Paragraph 15. Defendants admit that Plaintiff was arrested and charged for interfering with a

public servant regarding the incident on February 20, 20 I 8, under Texas Penal Code §38.15.

Defendants lack knowledge or information sufficient to form a belief about the truth of Plaintiffs

alleged dismissal of her misdemeanor offence.         Defendants deny the remaining allegations set

forth in Plaintiffs recitations identified as "a-t" as set forth in Paragraph 15.

21.     Defendants deny all the allegations set forth in Paragraph 16.

22.     Defendants deny all the allegations set forth in Paragraph 17.



Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint               Page4
            Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 5 of 12




23.    Defendants deny all the allegations set forth in Paragraph 18.

24.    Defendants deny the allegations in Paragraph 19. Defendants lack knowledge or

information sufficient to form a belief if these occurrences happened before February 16, 2018.

25.    Defendant Valenciano admits that Valenciano created a presentation about First and

Second Amendment Auditors to present to the Alamo Area Police Chief Association. Defendants

deny the remaining allegations in Paragraph 20.

26.    Defendants deny all the allegations set forth in Paragraph 21.

27.    Defendants deny all the allegations set forth in Paragraph 22.

28.    Defendants deny all the allegations set forth in Paragraph 23.

29.    Defendants deny all the allegations set forth in Paragraph 24.

30.    Defendants deny all the allegations set forth in Paragraph 25.

31.    Defendants deny all the allegations set forth in Paragraph 26.

                                           Causes of Action

32.    Defendants deny all the allegations set forth in Paragraph 27.

33.    Defendants deny all the allegations set forth in Paragraph 28.

34.    Defendants deny all the allegations set forth in Paragraph 29.

35.    Defendants deny all the allegations set forth in Paragraph 30.

36.     Defendants deny all the allegations set forth in Paragraph 31.

37.     Defendants deny all the allegations set forth in Paragraph 32.

38.     Defendants deny all the allegations set forth in Paragraph 33.

39.     Defendants deny all the allegations set forth in Paragraph 34.

40.     Defendants deny all the allegations set forth in Paragraph 35.




Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint            Page 5
            Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 6 of 12




                                          Declaratory Relief

41.     Defendants deny all the allegations set forth in Paragraph 36.

                                               Damages

42.     Defendants deny all the allegations set forth in Paragraph 37. Defendants further deny

Plaintiff is entitled to the relief requested in Paragraph 37.

                                          Punitive Damages

43.     Defendants deny all the allegations set forth in Paragraph 38.         Defendants further deny

Plaintiff is entitled to the reliefrequested in Paragraph 38.

                                       Demand for Jury Trial

44.     Defendants admit that Plaintiff is requesting a jury trial as set forth in Paragraph 39.

                                                 Relief

45.     Defendants further deny Plaintiff is entitled to any of the reliefrequested under this Section

and Paragraph to include subsections 1-6.

                         III. AFFIRMATIVE AND OTHER DEFENSES

46.     The Court lacks subject matter jurisdiction to consider the causes of action set forth in

Plaintiffs Second Amended Complaint.

47.     Plaintiff lacks standing to bring causes of action against Defendants Valenciano and the

City.

48.     Plaintiff's Second Amended Complaint fails to state a cause of action against Defendants

upon which relief may be granted under 42 U.S.C. §1981, §1983, § 1988, and all state law claims.

49.     Defendants assert they acted in compliance with, and did not deny Plaintiff any right or

privilege granted or secured by, the Constitution and laws of the United States and the State of

Texas. The individual Defendants invoke their qualified immunity from Plaintiff's federal claims.



Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint                   Page 6
             Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 7 of 12




50.     Plaintiff fails to state a Monell cause of action against Defendant City under 42 U.S.C.

§ 1983 as a matter oflaw.

51.     Defendant City alleges affirmatively that it is a governmental entity, organized and

operating under the laws of the State of Texas, with sovereign or governmental immunity from

claims asserted by Plaintiff.      Defendant City asserts in full its statutory and common law

immunities from suit, liability and punitive damages from all of Plaintiffs claims.

52.     Defendant City has sovereign immunity under the Texas Tort Claims Act from actions

asserted by Plaintiff including negligence claims and Plaintiffs intentional tort claims. Texas

Torts Claims Act, §101.057, Tex. Civ. Prac. & Rem. Code.

53.     Defendants' actions relevant to this lawsuit did not violate any clearly established statutory

or constitutional rights of which a reasonable person would have known. Defendants claim that

Salinas and Valenciano are entitled to qualified immunity from Plaintiffs federal claims as their

conduct was objectively reasonable to all claims raised by Plaintiff.

54.     Defendants assert that Plaintiff cannot establish a deprivation of constitutional or other

federally protected rights as a result of some official policy, practice or custom of the City.

55.     There is no policy or practice of the City which was the basis of the actions of which

Plaintiff complains for which either (1) the policy itself violated Federal or State law or authorized

or directed the deprivation of Federal or State rights, or (2) the policy was adopted or maintained

by the municipality's policymakers with "deliberate indifference" as to its known or obvious

consequences.

56.     Defendant City did not adopt a custom and policy that caused Plaintiff a constitutional

violation.




Defendants' First Amended Original Answer to Plaintiff's Second Amended Complaint                 Page 7
             Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 8 of 12




57.       Defendant Valenciano is not a head policy maker, final policy maker or policy maker for

the City.

58.       Defendant Valenciano did not adopt, create or enforce a policy that caused Plaintiff a

constitutional violation.

59.       Defendants assert that they are entitled to defenses pursuant to Fed. R. Civ. P. 8(c), to

include assumption of the risk, contributory negligence, estoppel, waiver, statute of limitations,

fraud and illegality; and that the occurrences in question and any damages resulting therefrom,

were caused in whole or in part by Plaintiffs own negligent, reckless, intentional or willful actions,

or other conduct.

60.       Defendants assert that any claim premised upon the law of negligence will not support a

claim of constitutional dimension under 42 U.S.C. §1983.

61.       Defendants assert that they acted without deliberate indifference, callous indifference,

recklessness or any other intent, either general or specific, necessary to give rise to Plaintiffs

claims.

62.       Defendants assert that their actions were lawful and proper, and that any alleged force was

not clearly excessive to the existing need, was not objectively unreasonable and was privileged.

Defendants further assert that Defendants, Salinas and Valenciano, are entitled to qualified

immunity as fully set forth herein.

63.       Defendants assert that sovereign immunity bars suits against political subdivisions unless

there is a clear and explicit constitutional or statutory waiver of immunity, or legislative consent

to sue. As such, to the extent Defendants Salinas and Valenciano are sued as representatives of

the City, they enjoy statutory and common law immunities from suit, including but not limited to,




Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint                Page 8
            Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 9 of 12




official immunity and the immunities, exclusions, and limits of liability and duty set forth in the

Texas Tort Claims Act.

64.     Defendants assert Plaintiff has failed to state a violation of Constitution or laws sufficient

to support a claim of excessive force.

65.     Defendants assert that Salinas' and V alenciano' s actions relevant to this lawsuit were taken

in good faith and within the course and scope of their authority and discretionary capacity.

Defendants, therefore, assert that Salinas and Valenciana are entitled to official immunity from

Plaintiffs claims.

66.     Defendants assert that Salinas and Valenciano are immune from liability for claims arising

out of the performance of their duties under Tex. Civ. Prac. & Rem. Code Ann. §101.055, as a

matter oflaw.

67.     Defendants assert that Salinas and Valenciano plead their entitlement to (i) the election of

remedies provisions of TEX. CIV. PRAC. & REM. CODE §§ 101.106(a), 101.106(e) and

101.106(f); and asserts Plaintiffs claims against Defendants Salinas and Valenciana are barred

because of Plaintiffs election to sue the City and because of the respective immunities.

68.     Defendants assert that Salinas and Valenciana have official immunity under the Texas Tort

Claims Act from actions asserted by Plaintiff including negligence claims and intentional tort

claims, pursuant to Texas Torts Claims Act, §101.057, Tex. Civ. Prac. & Rem. Code.
                                                                                                         I
69.     Defendants asserts that they breached no legal duty of any kind owing to the Plaintiff.
                                                                                                         I

70.     Defendants assert official and qualified immunity for responding to an emergency                 I
situation; in the performance of discretionary duties; and from liability arising from others'

criminal activity or civil disobedience.




Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint                Page 9
           Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 10 of 12




71.     Defendants assert all applicable affirmative defenses expressly or impliedly contained in

the Federal Rules of Civil Procedure.

72.     Defendants, affirmatively assert their defenses under the Tex. Civ. Prac. & Rem. Code,

Chapter 18, § I 8.091 and Chapter 41, §41.0105, as a matter oflaw.

73.     The Defendant City asserts that any claim premised upon the doctrine of respondeat

superior will not support a claim of a constitutional dimension under 42 U.S.C. § 1983.

74.     Defendants assert the defense of any and all statutory caps on damages, costs and attorneys'

fees recoverable found in the Texas Tort Claims Act and any other statute or law. Specifically,

Defendant City asserts immunity from punitive damages.

75.     Defendants file this Original Answer subject to and without waiving its claims ofimmunity

and other claims raised in any Fed. R. Civ. P. 12(b) motions to dismiss.

76.     Defendant further asserts mitigation of damages and right to set off as affirmative defenses.

77.     Defendants assert mitigation of damages and right to set off as affirmative defenses.

78.     Plaintiff cannot assert nor recover damages for constitutional violations to third parties,

because constitutional claims are personal and cannot be asserted vicariously.

79.     As a matter oflaw, Plaintiffs do not have standing to vicariously assert constitutional claim

violations against Defendants Salinas, Valenciano and the City on behalf of Jack Miller and

unknown and unidentified activists or third parties.

80.     Plaintiff has not plead that she was personally subjected to First, Fourth and Fourteenth

Amendment constitutional violations.

81.     Plaintiffs alleged constitutional violations against Valenciano and the City are not

personal, but are premised on alleged constitutional violations against Jack Miller and third parties.




Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint               Page IO
             Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 11 of 12




82.     The alleged "planned" arrests of third persons is not a cognizable clearly established right

that is personal to Plaintiff, and therefore, not a constitutional violation(s) and Valenciano and

Salinas retain their qualified immunity.

83.     Plaintiff's excessive force claim fails because the plaintiff's alleged injuries, are not more

than de minimis.

84.     In the alternative, Defendants invoke contributory negligence and/or proportionate

responsibility and would show unto the court that a proximate cause of the incident made the basis

of this lawsuit was the negligent, willful, reckless, and/or otherwise illegal acts of Plaintiff on the

date in question and would show that the damages sustained by Plaintiff, if any, were caused by

Plaintiffs actions.

85.     In the alternative, if the same be required, Defendants assert their actions were not the cause

of Plaintiffs' alleged injuries, and that any injuries and resulting damages shown by Plaintiff in

this matter were caused by pre-existing conditions and/or parties other than Defendants or by

Plaintiff.

                                             IV.PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants SALINAS, VALEN CIANO,

and CITY pray Plaintiff takes nothing by this suit, and that upon final hearing hereon, all relief

sought by Plaintiff be denied; and that Defendants be given such other and further relief, at law or

in equity, general or special, to which Defendants may be justly entitled.




Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint                Page 11
              Case 5:18-cv-00312-DAE Document 31 Filed 05/31/19 Page 12 of 12




         Signed this 31s t day of May, 2019.

                                                              Respectfully submitted,

                                                              DENTON NAVARRO ROCHA BERNAL & ZECH
                                                              A Professional Corporation
                                                              2517 N. Main Avenue
                                                              San Antonio, Texas 78212
                                                              Telephone:     (210) 227-3243
                                                              Facsimile:     (210) 225-4481
                                                              patrick.bernal@rampage-sa.com
                                                              adolfo.ruiz@rampage-sa.com


                                                    BY:
                                                               PATRI KC. ERNAL
                                                               State Bar No. Oc208750
                                                               ADOLFO RUIZ
                                                               State Bar No. 17385600
                                                               COUNSEL FOR DEFENDANTS



                                             CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
in accordance with the Federal Rules of Civil Procedure on this 31'1 day of May, 2019, to the
following:

Millie L. Thompson                                             E-NOTIFICATION
Law Office of Millie L. Thompson
1411 West Ave., Ste. 100
Austin, Texas 78701



                                                               ADOLFO RUIZ


F:\Castro, J v Olmos Park TML {45233 )\Pleadings\Dmfts\Dcf l st Amd Original Answer to Pltf 2nd AmL"tlded Complaint 2019 0531.docx




Defendants' First Amended Original Answer to Plaintiffs Second Amended Complaint                                                Page 12
